CCA 20130923. On further consideration of the granted issues, 75 M.J.457 (C.A.A.F. 2016), the facts that the United States Army Court of Criminal Appeals issued its judgment in Appellant’s case on April 29, 2016, and Appellate Military Judges Paulette V. Burton and James W. Herring were appointed by the President to the United States Court of Military Commission Review on May 25, 2016, and in light of United States v. Dalmazzi, 76 M.J. 1 (C.A.A.F. 2016), it is ordered that the order issued October 3, 2016, granting review is hereby vacated, and that Appellant’s petition for grant of review is hereby denied.